Fitzsimons, J.
This is an appeal from an order adjudging defendant guilty of contempt
*145The defendant, a judgment debtor, was served with the usual order in supplementary proceedings on April 6,1892. His examination commenced April 12th, and continued to May 20th.
Between April 6th and May 20 th, defendant deposited in his bank several hundred dollars to which he held the legal title.
This money was withdrawn from his bank by persons in whose favor he drew checks in payment of debts which he owed them.
This he has no right to do, even if, as he states, some of the money so deposited by him was loaned for the purpose of paying out the same to his debtors, as he did by the checks mentioned.
The moment the money reached his hands he became the legal owner thereof, and was forbidden, by the injunction contained in the supplementary proceeding order served upon him, to interfere with the fund mentioned.
Having paid out said fund in the manner described in violation of said order he was guilty of contempt, and the order appealed from was properly made and is affirmed, with costs.
McGown and Tan Wyck, JJ., concur.